PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_01_FR.txt. gt

OPINION DISSIDENTE DE M. ALTAMIRA

Je regrette.de ne pas pouvoir agréer aussi bien au dispositif
qu'aux motifs de l’arrêt précédent. Les raisons fondamentales
de ce dissentiment sont deux: d’une part, une différente
interprétation des articles pertinents de la Convention de
Saint-Germain; d’autre part, une conception différente de la
question juridique qui se pose à la Cour en vue de « toutes
les circonstances du cas». La présente opinion se bornera
a expliquer et justifier ces deux différences.

Le point A, 1, du compromis par lequel l’affaire dite « Oscar
Chinn » a été soumise à la Cour demande à celle-ci de juger
si « les mesures susvisées dont se plaint le Gouvernement du
Royaume-Uni sont-elles .... en opposition avec les obligations
internationales du Gouvernement belge vis-à-vis du Gouverne-
ment du Royaume-Uni ». Le sens de la phrase « les mesures
susvisées » se trouve clairement ‘exprimé dans le préambule
du compromis. Il s’agit de « certaines mesures prises et
appliquées aux mois de juin 1931 et suivants par le Gou-
vernement belge (dont relève l'administration coloniale) à
l'égard de la Société à responsabilité limitée Union des Trans-
ports fluviaux (dite « Unatra »), les susdites mesures se rap-
portant au trafic fluvial sur les voies d’eau du Congo belge ».
D'autre part, la Cour a été suffisamment éclairée sur la
détermination précise de ces mesures par la procédure écrite
et la procédure orale de cette affaire. Il me semble donc
que le texte du point A, I, n’exige pas d’autre explication
sur cette partie de son texte pour étre bien compris.

Il pourrait cependant être soulevé le doute si la détermination
de ces mesures, telle qu'elle se trouve faite par les mots du
préambule du compromis ci-dessus rappelés, les limite à celles
qui visent directement I’Unatra, à l'exclusion de celles dont
le sujet aurait été toute autre société ou personne. Une
interprétation si stricte laisserait en dehors de la question
soumise à la Cour des faits et des documents, par exemple
ceux qui se réfèrent à l’entreprise dite la Socca, qui, comme
je le dirai plus tard, sont très importants pour l'intelligence de
la présente question. Mais il me semble évident que ce n'est
pas le cas. Non seulement les Parties ont discuté les mesures
prises par le Gouvernement belge à l'égard de la Socca et
d'autres entités commerciales, aussi bien que celle appartenant
à M. Chinn, comme étant pertinentes à la pleine connaissance

30
92 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

des faits, mais il est certain que les mesures visant d’autres
entreprises que lVUnatra n’ont été que des conséquences
immédiates et étroitement unies avec les mesures visant cette
dernière compagnie.

La question juridique posée dans le point A, 1, du compro-
mis est de chercher s’il existe ou non une opposition entre
les mesures du Gouvernement belge ci-dessus précisées, et les
obligations, ou quelqu’une des obligations, internationales
qui lient le Gouvernement belge à l'égard du Gouvernement
du Royaume-Uni. Il nous faut donc en premier lieu connaître
quelles sont ces obligations internationales. .

Leur source juridique se trouve, au point de vue du droit
conventionnel, dans la Convention de Saint-Germain du
10 septembre 1910. Elle pourrait éventuellement se trouver
aussi dans les principes généraux du droit international. Exa-
minons tout d’abord la convention.

Dans son article premier, la phrase capitale est, à mon avis,
celle qui désigne l'engagement international y contenu comme
étant celui d’« une complète égalité commerciale ». C'est donc
« une complète égalité commerciale » que les Puissances signa-
taires de la convention s'engagent « à maintenir » dans les
territoires qu’on indique après, et dont une partie est le terri-
toire où se trouvent les voies d’eau du Congo belge. Cette
égalité embrasse évidemment toutes les espèces de commerce,
terrestre, fluvial ou n'importe quelle autre. Par conséquent,
‘c’est la notion générale d'égalité commerciale qu'il nous faut
étudier et fixer ici. Elle couvre, sans doute possible, l’activité
commerciale de M. Chinn comme transporteur fluvial.

La notion d'égalité de cet article premier de la convention
est certainement équivalente à la défense de toute discrimi-
nation entre les ressortissants respectifs des Puissances signa-
taires aussi bien que ceux des États, Membres de la Société
des Nations, qui adhéreront à ladite convention. Du fait que
celle-ci dit: «une complète égalité », il s’ensuit que les discri-
minations défendues par elle sont aussi, en principe, toutes
celles qui signifieraient un manquement à l'égalité si largement
conçue. I] est vrai cependant que le mot « complète » ne peut
pas avoir un sens si absolu qu’il rendrait impossible l’accom-
plissement de tout acte ou mesure de caractère commercial de
la part des gouvernements liés par la convention, dans leur
propre territoire et dans le domaine de leur souveraineté. Une
grande partie de ces actes et mesures reste certainement libre,
même pour ce qui appartiendrait au domaine de l'activité
commerciale exercée par les ressortissants étrangers. Seulement,
cette liberté, très large par elle-même, doit s'arrêter au moment
où elle deviendrait un manquement à l'égalité reconnue aux-
dits ressortissants pour l'exercice de leur commerce. Ce moment

31
93 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

se produirait aussitôt que la mesure prise par le Gouvernement
belge toucherait essence même de l’activité commerciale que
les étrangers ont droit à exercer au Congo dans les mêmes
conditions fondamentales que les nationaux belges. Il est clair
ue cela n'implique pas la moindre atteinte à la souveraineté
de l'État belge, du moment que c'est par le fait de cette
même souveraineté que le Gouvernement belge a pu consentir
aux engagements contenus dans la Convention de Saint-Ger-
main. La Cour a déclaré expressément ce principe dans son
Arrêt n° r (p. 25), déclaration confirmée dans les Avis consul-
tatifs nos IO et 14.

Une détermination plus précise du contenu de l'égalité commer-
ciale mentionnée à l’article premier se trouve, il me semble, dans
les autres articles de la convention. En tout cas, c’est dans
les limites mêmes de celle-ci et non pas ailleurs qu’il faut trouver
ce contenu. La notion d'égalité, en effet, commande tellement
l’ensemble de la convention qu’elle constitue le dénominateur
commun des dispositions suivantes à celles de l’article premier.
On commence déjà à voir la démonstration de ce que je
viens de dire dans l’article 2, qui ordonne le « libre accès »
des marchandises de tout État signataire à l’intérieur des
régions visées à l’article premier, aussi bien que l’accès à tout
le littoral et à tous les ports maritimes. Et, pour fixer exacte-
ment la portée de ce « libre accès » tel que la Convention de
1919 l’a voulu, ce même article 2 ajoute tout de suite qu’« aucun
traitement différentiel ne pourra être imposé à ces marchan-
dises à l'entrée ou à la sortie ». Il répète cette même défense
pour l'accès des navires au littoral et aux ports, ce qui veut
dire qu’il impose aussi l'égalité à cet égard et concrétise ainsi
une partie de la notion de la « complète égalité commerciale »
de l’article premier, notion qui est différente du simple «accès »
matériel compris dans la phrase précédente de cet article 2.
Le dernier alinéa du même article nous porte encore une nou-
velle confirmation de ce sens général de la convention, puisque,
en conservant aux États intéressés « le droit de fixer librement
les règles et les tarifs de douane ou de navigation applicables
sur leurs territoires », il subordonne ce droit aux dispositions
précédentes dans le même article (« sous réserve de ces dispo-
sitions »).

L'article 3 de la convention ajoute, aussi bien que le fait
l’article 2, un élément nouveau pour la détermination du contenu
de la complète égalité commerciale, en disposant que les res-
sortissants étrangers jouiront, dans les territoires visés à l’article
premier, « du même traitement et des mêmes droits que les

ressortissants de la Puissance exerçant son autorité sur le terri-
toire ». Cette jouissance s'applique aussi bien à «la protection
de leurs personnes et de leurs biens » qu'à « l'acquisition et la
transmission de leurs propriétés mobilières et immobilières »,

32
04 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

et a « l’exercice de leur profession »: encore des cas d’égalité
qui, couvrant un domaine juridique plus large que celui du
commerce, n’embrassent pas moins celui-ci quand ils visent les
professions. Retenons spécialement ici la détermination concernant
« l'exercice de leur profession », puisque l’activité économique
exercée par M. Chinn au Congo était en partie une profession
qui, dans les codes de tous les pays aussi bien que dans le lan-
gage ordinaire, est qualifiée de commerciale, question qui d’ail-
leurs se trouve bien exprimée dans l'arrêt.

La même règle prohibitive d’un traitement différentiel se
trouve dans l’article 4, bien qu’elle ne vise pas des activités
pertinentes dans l'affaire actuelle. Par contre, l’article 5 vise,
dans son alinéa 1, un droit spécial qui touche directement au
trafic fluvial en cause, le droit de liberté de navigation, «aussi
bien pour les navires de commerce que pour le transport des
marchandises et des voyageurs ».

L'interprétation du mot « navigation » ne semble pas présen-
ter de difficultés, puisqu'il exprime une notion. usuelle et com-
prise par tous dans les deux sens que l’arrêt a bien expliqués.
Cette notion trouve pleine ratification, en ce qui concerne l’espèce
de navigation qui nous importe, dans la phrase ci-dessus citée,
qui précise les activités économiques que la convention a voulu
comprendre dans la « navigation », par rapport aux différents
buts civils de celle-ci: le commerce proprement dit, le trans-
port de marchandises et celui de voyageurs. Mais la difficulté
commence quand il faut interpréter le mot « navigation » uni
à celui de « liberté », puisque la liberté peut être conçue aussi
bien à l'égard du navire lui-même qu'à l'égard de l’activité
économique à laquelle il s’adonne, et qui est la raison princi-
pale pour laquelle la -liberté du mouvement lui ést nécessaire.
Donc, tandis que, si on se limitait à envisager la liberté comme
touchant seulement le mouvement des navires dans le sens, les
lieux et les moments que le but poursuivi demanderait, toute
entrave d'autre ordre serait compatible avec la règle de cet
article 5, si on la considère au point de vue de la finalité éco-
nomique de la navigation (le commerce, le transport des mar-
chandises et celui des passagers), sa portée comprendrait aussi
les entraves de nature à rendre impossible économiquement la
suite de ladite finalité. Les conséquences de chacune de ces
interprétations sont sans doute assez différentes et, dans le cas
présent, meneraient 4 des conclusions entièrement contraires.
La première rendrait seulement applicable ce premier alinéa de
l’article 5 à l'affaire actuelle dans le cas où les navires de M. Chinn
auraient été matériellement empêchés des mouvements corres-
pondants à leur navigation: la seconde ferait possible cette
application même si l’entrave matérielle n’existait pas, pourvu
qu'une autre cause provenant d'une mesure prise par le Gouver-
nement belge à l'égard du trafic fluvial dans le Congo ait rendu

33
95 A/B 63 (CHINN). — OP. DISS. ALTAMERA

impossible économiquement ou de toute autre façon la conti-
nuation de l’entreprise de transport dont il s’agit. Après réflexion,
il ne me semble pas que la seconde interprétation soit possible,
Particle 5 ne visant pas dans son alinéa premier l'exercice de
la profession à laquelle appartient le but économique des navires.
En effet, une entrave économique peut faire d’une spécu-
lation favorable une spéculation ruineuse qu’il serait impos-
sible de suivre, puisque le but de la vie économique, c'est de
gagner et non pas de perdre; mais elle n’empécherait pas les
déplacements des navires pour tout autre genre de navigation.
Le but économique ou, en d’autres mots, professionnel, a été
visé dans l’article 3, et rien ne porte à croire qu'il soit néces-
saire de l’envisager ici de nouveau.

Par contre, ce même article 5, dans son alinéa 2, contient
une phrase analogue à celle de l’article premier: la phrase
« d’une parfaite égalité », d’après laquelle doivent être traités,
et « sous tous les rapports », « les bateaux de toute nature
appartenant aux ressortissants des Puissances étrangères », etc.
On ne peut que voir ici une nouvelle concrétisation du contenu
de l’égalité commerciale qui, pour être « complète », doit néces-
sairement viser aussi bien les personnes des ressortissants
étrangers et leurs activités commerciales que les marchandises
et les bateaux. Pour ce qui concerne ces derniers, il est clair
que la convention les a envisagés de la façon la plus large pos-
sible, puisque l’article 5 porte les mots déjà cités « sous tous
les rapports », ce qui peut bien comprendre tous les rapports
intéressant et nécessaires non seulement pour l'exercice maté-
riel de la navigation, mais aussi pour l’accomplissement de ses
différents buts possibles et licites. La phrase «sous tous les rap-
ports » comporte, en effet, aisément cette interprétation, puisque
celle concernant l'accès des navires et des marchandises,
aussi bien que les règles et tarifs de douane, ont été déjà fixés
dans l’article 2, que l’article 6 s’occupe d’autres tributs, droits
et obligations, et que l’alinéa 1 de ce même article 5 que j’exa-
mine maintenant comprend les autres mouvements des navires,
ce qui porte naturellement à penser que la phrase « tous les
transports » peut bien avoir dans l’alinéa second de ce dernier
article une portée bien plus compréhensible que celle relative
aux mouvements des navires.

L'article 6, comme il a été déjà énoncé, insiste sur la matière
de la navigation, en libérant celle-ci d'obligations et d'impôts,
à l'exception de quelques-uns dûment spécifiés, et à l'égard
desquels l’article répète qu’ils « ne comporteront aucun traitement
différentiel ». De son côté, l’article 7 étend les règles de l’arti-
cle 5 aux affluents des fleuves et des lacs visés dans ce dernier,
aussi bien qu’aux routes, chemins de fer ou canaux latéraux, et
en même temps qu’il consent la perception de certains péages,

34
96 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

déclare que «le taux en devra être maintenu rigoureuse-
ment égal pour tous les ressortissants des Puissances signa-
taires », etc. Enfin, l’article 9, tout en permettant dans certains
fleuves et leurs affluents, ainsi que sur certains lacs, l’établis-
ment par les gouvernements y exerçant l'autorité de tel régime
que « de besoin » pour le maintien de la sécurité, de l’ordre
public et autres nécessités générales, demande que cette « régle-
mentation ne pourra comporter aucun traitement différentiel ».

Après cette analyse des différents articles pertinents au cas
présent, je puis affirmer de nouveau que l’idée dominante dans
la convention au sujet des obligations internationales y pac-
tisées est bien l’idée d'égalité de traitement dans toutes les
matières y comprises.

Avant de passer à un autre point, il faut maintenant rap-
peler l’article 10 de la convention, bien qu'il n’appartient pas
au groupe des articles intéressants pour notre sujet actuel. On
a pu remarquer l'absence dans ces articles des mots « liberté
de commerce », substitués dans l’article premier par ceux d’« éga-
lité de commerce », et dans le 5 par la «liberté de naviga-
tion ». Ce n’est qu'à l’article 10, copie substantielle du 35 de
l'Acte de Berlin, chapitre IV, que nous trouvons mentionnée
la «liberté de commerce » .à côté de celle du transit, mais
cette mention sert plutôt à souligner la prépondérance dans la
convention d’une conception assez différente de celle exprimée
par la phrase « liberté de commerce » dans le sens compris en
1885. Le texte entier de cet article le montre ainsi clairement :

« Les Puissances signataires reconnaissaient l'obligation de
maintenir dans les régions relevant de leur autorité l’existence
d’un pouvoir et des moyens de police suffisants pour assurer la
protection des personnes et des biens et, le cas échéant, la
liberté du commerce et du transit.

Quant au dernier alinéa de l’article premier de l’Acte de
Berlin retenu à cette fin seulement par l’article premier de la
Convention de Saint-Germain, où se trouve aussi la phrase
« liberté de commerce », il ne joue, à mon avis, d'autre rôle
dans la convention que celui de souligner la portée des enga-
gements de celle-ci à l'égard de l’ensemble de la vie interna-
tionale.

Pour ce qui concerne la source d'obligations internationales
qui pourraient découler des principes généraux du droit inter-
national, je n’ai rien à dire, étant d'accord sur ce point avec

l'arrêt de la Cour.

Ayant ainsi analysé les sources de droit, il faut maintenant
examiner les mesures prises et appliquées aux mois de juin

35
97 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

Ig3r et suivants par le Gouvernement belge, pour voir si elles
se trouvent ou non d’accord avec les obligations internationales
déjà repérées.

C'est dans l’examen de ces mesures que j’apprécierai les « cir-
constances du cas » dont parle le point À, 1, du compromis,
dans les limites de leur pertinence à la question que ce point
pose. Il ne fait pas de doute pour moi que ces « circonstances »
comprennent aussi bien les faits émanant du Gouvernement
belge (donc, « les mesures » visées dans l’article premier du
compromis) que les faits appartenant à l’activité de M. Chinn
dans ses rapports avec le transit fluvial. Le compromis, étant
un accord entre les deux Gouvernements parmi lesquels le diffé-
rend actuel s’est produit, n’a pu qu’exprimer dans les mots
« tenant compte de toutes les circonstances du cas » les deux
points de vue en conflit, c'est-à-dire aussi bien celui du Gou-
vernement belge que celui du Gouvernement du Royaume-Uni,
et n’a pu non plus vouloir mettre de côté les « circonstances »
concernant la personne dont ce dernier Gouvernement à pris
fait et cause dans la présente affaire. I] faut donc « tenir compte »
‘dun côté des « circonstances » qui ont trait aux mesures du
Gouvernement belge, leur explication et justification, d’un
autre côté de celles qui se réfèrent au contre-coup souffert par
M. Chinn par cause desdites mesures et sa façon de réagir à
cet égard.

En tête des mesures du Gouvernement belge visées dans le
compromis se trouve la décision du 20 juin 1931. Cette décision
a découlé du ministre des Colonies belge. Substantiellement, elle
consiste, d’une part, dans une réduction des tarifs de transport
et de manutention qui, à cette date, étaient appliqués à. cer-
tains produits coloniaux du Congo, réduction motivée par
« l'effondrement des prix de réalisation des produits coloniaux
sur les marchés d'Europe », et, d’autre part, dans une promesse
de remboursement des pertes éventuelles que cette réduction
infligerait à certaines compagnies, remboursements récupérables
par la colonie « lorsque la situation économique permettra un
relèvement des tarifs susmentionnés ».

La réduction des tarifs est indiquée dans le texte de la décision
comme ayant à s'appliquer, à l'égard de l’Unatra, « sur tous
les parcours ». Une différence entre la navigation à la montée
et à la descente du fleuve, pour ce qui concerne l’application
des nouveaux tarifs, n’y est pas exprimée expressément. Elle
semble cependant s'imposer par vole de déduction pour les
produits coloniaux proprement dits, qui ne comportent, en géné-
ral, que le commerce d'exportation vers l’Europe, ce qui n’exige
que la navigation en descente. Ces produits étant les plus nom-
breux et importants dans la colonie, ils doivent raisonnablement
couvrir une grande majorité des transports, certainement du
transport en aval. Mais, en réalité et pour les fins de la

36
98 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

présente affaire, cette distinction entre les deux dites navigations
sur le fleuve n'a pas trop d'importance. Elle peut en avoir au
sujet de l'estimation des conséquences économiques (pertes plus
ou moins grandes; impossibilité économique plus ou moins grave
de continuer l'affaire de transports), étant donné qu’une entrave
concernant un seul des sens de la navigation {en amont ou en
aval) constitue certainement une circonstance de grande influence
sur la navigation de transport des marchandises. Les transpor-
teurs, en effet, ont bien soin de s’assurer la cargaison pour les
deux sens de la navigation à faire, puisque autrement le voyage
pourrait leur être économiquement si désavantageux que la mise
à la chaîne des navires s’imposerait, comme l'expérience le
montre quelquefois. Par contre, elle n’affecte en rien le fait de
l’inégalité commerciale qu'on peut apprécier dans la décision
du 20 juin 1931, et que je démontrerai plus loin. L'opposition
de cette mesure avec les obligations internationales du Gouver-
nement belge, vis-à-vis du Gouvernement du Royaume-Uni, ne
dépend non plus du but économique qu’aurait visé le premier
dans ladite décision de 1931, ni de l'intention simple ou double
qu'on pourrait y voir. Dans tous les cas, le rapport entre la
décision et certains articles de la Convention de Saint-Germain
serait le même. C’est pour cela que je n’estime pas utile de
discuter les thèses britanniques et belges qui, à cet égard, se
trouvent en présence.

Les compagnies visées par la décision et littéralement y
énumérées étaient quatre de transports terriens, une de trans-
ports fluviaux (l’Unatra), et une autre dont l'espèce de transports
n'est pas précisée. Ces six compagnies n’épuisaient pas le
nombre de celles qui, au Congo, s’occupaient alors des trans-
ports; en dehors de l'application de la décision du 20 juin
1931 sont donc restées d’autres entreprises aussi bien belges
qu'étrangères, désignées en ensemble par les mots « transporteurs
privés ». Il est difficile de comprendre les raisons qui ont pu
amener à cette exclusion, étant donné que la crise était alors
un phénomène général qui embrassait tous les éléments de la
vie économique du Congo, et qu'une de ces entreprises exclues
(celle de M. Chinn) était à ce moment la seule, avec l’Unatra
(fait non controversé), qui s’occupait du transport fluvial
proprement dit, les autres étant en réalité des producteurs
qui transportaient leurs propres produits. L’unique raison de
cette exclusion, qu’on pourrait estimer comme compréhensible,
serait celle de l'impossibilité pour le Gouvernement belge
d'imposer à d’autres compagnies que celles énumérées dans
la décision, la réduction des tarifs de transport. Mais, même
en laissant de côté une chose qui n’est pas sans importance,
à savoir les mots mêmes de la décision qui demande aux
entreprises visées leur « accord » pour leur imposer lesdites
réductions (le seul droit du Gouvernement qui nous est connu

37
99 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

a cet égard est celui d’approuver les tarifs de transport de
l'Unatra, mais non pas celui d’imposer, même à cette com-
pagnie, des prix quelconques de transport), il est évident
que rien n’empéchait le Gouvernement de faire la méme
proposition aux entreprises dites « privées » et, dans le cas
de leur acceptation, de leur appliquer les remboursements
ci-dessus indiqués, ce qu’en réalité il a fait, comme nous le
verrons après, en 1932. Cela démontre qu'aucune impossibilité
essentielle existait à cet égard. On peut même ajouter que
le Gouvernement belge aurait dû faire, en 1931, cette appli-
cation, puisque, si la crise affectait en premier lieu le commerce
des produits congolais, elle ne pouvait qu’affecter aussi, par
un contre-coup bien naturel, les transporteurs de ces produits,
done non seulement ceux visés dans la décision du 20 juin
1931, mais aussi ceux qui en étaient exclus et constituaient
un élément intégral de la vie économique congolaise, au même
titre que les autres, Rien qui puisse dénoncer même l’idée
de ce souci si élémentaire ne se trouve dans le texte de la
décision du 20 juin. Il est curieux d’observer que, quelques
années avant cette date, c’est-à-dire en 1928, le Gouverne-
ment belge, en accordant précisément à l’Unatra, princi-
palement visée dans ladite décision, la réduction. de prix
de transport qu’elle demandait alors pour pouvoir résister
à la concurrence d’autres chargeurs, y ajoute des réserves
qui expriment le souci des droits appartenant aux autres
entreprises. C’est ainsi qu'on lit, dans la lettre du ministre
des Colonies du 24 octobre 1928, ce passage:

x

« Je ne verrais donc aucun inconvénient à ce que les tarifs qui
sont soumis à mon approbation soient considérés comme des maxima;
vous auriez, dans ces conditions, la faculté de conclure des contrats
de transport spéciaux, mais j’attire votre attention sur la nécessité
de traiter tous les chargeurs de méme catégorie sur le méme pied.
Tl ne faut pas que des réclamations fondées me parviennent ; la
moindre d’entre elles me ferait entrevoir le retrait de l’autorisation
que je vous donne par la présente dépêche. »

Devant ces différentes circonstances de la décision du 20 juin
1931, la qualification juridique qui sied à cette mesure est
vraiment celle de constituer un privilège. Elle ne l’est pas,
naturellement, par le seul fait d'affirmer la nécessité et la
volonté de réduire les tarifs, ce qui a été réalisé et qui, à
Végard des entreprises de transport, signifie un sacrifice entrai-
nant des conséquences mauvaises au point de vue financier. On
pourrait même accorder qu’elle n’était pas encore non plus un
privilège par l’application initiale des réductions à une partie
des transporteurs existant au Congo. Mais elle le devient sûre-
ment pour fournir à cette seule partie des transporteurs le
moyen de contrecarrer les pertes qui nécessairement découle-
raient de l’abaissement des tarifs et pour n’étendre pas même

38
I00 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

la possibilité de ce bénéfice aux autres entreprises. Pourtant,
les « transporteurs privés » se trouvèrent placés fatalement,
par la décision du Gouvernement belge, dans une évidente
infériorité pour tenir tête à la crise qui se déclencherait tout
de suite sur le commerce des transports, donc dans l'assurance
incontestable de souffrir des pertes sans compensation. Or, le
privilège ainsi produit au seul bénéfice d’un groupe de trans-
porteurs n’est pas autre chose qu’une inégalité affectant une
certaine espèce de commerce.

Il est vrai que cette inégalité ne pourrait pas être considérée
en principe comme une injustice dans la vie normale d’un
État. Elle pourrait s’y produire sans donner lieu à aucune
réclamation fondée de la part des entreprises laissées en dehors
du bénéfice que représentait, pour le temps précisément de la
crise commerciale générale, la décision du 20 juin. Mais, pour
ce qui concerne le Congo, où existe le statut spécial créé par
la Convention de Saint-Germain, la question est tout autre.
Devant les obligations internationales y imposées aux États
riverains, et notamment à l’État belge, au sujet du commerce,
ladite décision du 20 juin 1031 constitue, certainement, une
inégalité défendue. Elle ne se trouve pas contrecarrée par le
fait de la différence existant entre la position spéciale de
VUnatra dans la vie économique du Congo et à l'égard du
Gouvernement belge, et celle des autres compagnies. Méme si
cette différence de situation était aussi profonde qu'on l’a
prétendu, on ne pourrait en conclure que ce qui se réfère à
VUnatra, quelle que soit l'intensité de son contrôle par le
Gouvernement, puisse se trouver en dehors des limites repré-
sentées par les obligations internationales découlant de la
Convention de Saint-Germain. I] me semble vrai qu’au point de
vue de celle-ci, l’'Unatra ne peut être regardée que sous l’angle
de son caractère commercial et de sa nationalité belge, non pas
sous celui de son caractère de compagnie contrôlée ou non
contrôlée, fait indifférent pour la question juridique du cas
actuel. Le même raisonnement s’appliquerait en bonne logique
juridique pour l'hypothèse que la décision du 20 juin 1931
puisse être conçue comme une espèce de xovatio du contrat
existant entre l’Unatra et le Gouvernement belge. Aucune
modification de ce genre ne pourrait aller jusqu'à mettre en
échec les engagements pris dans la convention.

Aussi bien et par le fait que parmi les entreprises exclues
par la décision se trouvait, comme il a été déjà dit, celle de
M. Chinn, ressortissant anglais, et plus encore par la circon-
stance que M. Chinn était, avec l'Unatra, comme il a été

39
10I A/B 63 (CHINN). — OP. DISS. ALTAMIRA

déja dit, le seul transporteur proprement dit, l'opposition qui
en résulte avec les normes de la Convention de Saint-Germain .
est une « opposition avec les obligations internationales du
Gouvernement belge vis-à-vis du Gouvernement du Royaume-
Uni », à l'égard, notamment, des articles premier, 3 et 5 de
ladite convention. ;

Contre cette conclusion, on pourrait soulever l’objection sui-
vante. Même en tombant d’accord sur l'existence, d’après les
raisonnements précédents, d’une inégalité commerciale dans la
décision du 20 juin 1931, est-ce qu’elle remplit la condition du
motif de ressortissance qu’on dit exister dans la convention ?
Est-ce que, par le fait de figurer dans le groupe des entreprises
exclues de la décision (les « transporteurs privés »), aussi bien
de ressortissants étrangers que de ressortissants belges, la condi-
tion susdite ne se trouve remplie et, par conséquent, il n’y a
pas eu une inégalité dans le sens de la convention ?

Je ne le crois pas. Tout d’abord, parce que l’idée de res-
sortissance a pour moi, dans la Convention de Saint-Germain,
un sens trés différent de celui qui se trouve dans les traités
caractéristiques du motif dit de « ressortissance », c’est-a-dire
les traités visant des minorités proprement dites. Le point
de vue de ceux-ci est, en effet, tout autre que celui que
pouvait avoir a ce sujet et qu’en réalité a eu, 4 mon avis,
la Convention de Saint-Germain. On ne peut pas percevoir,
non plus, qu’une notion de ressortissance qui pourrait donner
lieu à l’objection maintenant examinée ait joué un rôle quel-
conque dans les négociations qui ont abouti à l'établissement
de ladite convention. Il serait, d’ailleurs, bien difficile de voir,
dans la présence au Congo d’un nombre quelconque d’étrangers
de diverses nationalités, l'existence de minorités qui auraient
besoin de règles analogues à celles des minorités visées dans
les traités ci-dessus indiqués.

Les Puissances signataires de la Convention de Saint-Germain,
aussi bien que les signataires de VActe de Berlin, n'ont
pas été amenées à pactiser les libertés, égalités et. garanties
qui se trouvent exprimées dans ces deux traités, par le besoin
de défendre au Congo aucune minorité de nationalité, de
langue ou de religion y existante et reliée à elles par des
liens politiques ou d’autre espèce. Leur but, question à part
de ce qui se réfère aux indigènes et de quelques phrases de
l'article rz, a été alors seulement un but économique tendant
à assurer dans ces terres africaines, aux citoyens de certains
États, l'exercice de toutes les activités économiques et le
respect de leurs droits civils, contre le système de monopole
qui a caractérisé pendant longtemps la politique financière
des pays colonisateurs. C’est ainsi que, si l’on parle dans la

40
102 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

convention de « ressortissants », c’est parce que ce mot est
celui qui convient pour désigner le rapport qui unit les per-
sonnes y visées avec les Etats contractants. Mais ces personnes
n’y sont pas considérées au point de vue de leur nationalité
et pour sauvegarder ce qui appartiendrait a cette condition,
mais au point de vue de leurs activités commerciales, de navi-
gation et ses analogues, qui ont été, il faut le dire encore une
fois, la préoccupation caractéristique de la convention. C'est
pour les garantir dans ces activités que ce traité a été conclu,
et, par suite, ce sont toutes les inégalités qui pourraient les
frapper 4 cet égard qui se trouvent défendues dans la conven-
tion, quel que soit le motif qui pourrait les produire.

En vue de ce qui précède, il est, à mon avis, impossible
d’admettre que, pour pouvoir être qualifiées de contraires
aux obligations internationales d’après la Convention de Saint-
Germain, les discriminations y visées aient besoin de porter
seulement sur des ressortissants étrangers vis-à-vis de ressor-
tissants belges. Pour le croire ainsi, il suffit de voir qu’en
acceptant comme bien fondée cette hypothèse, on arriverait
à anéantir bien des fois lesdites obligations internationales.
Il suffirait que, par erreur, par oubli ou réflexivement, une
mesure en elle-même discriminatoire frapperait en même temps
des étrangers et des nationaux pour qu'elle puisse être consi-
dérée comme compatible avec l'obligation internationale de
l'égalité commerciale. Le profond souci de cette « complète
égalité commerciale » qu’au bénéfice des étrangers a établie la
Convention de Saint-Germain, ne peut pas s’accorder avec une
telle interprétation qui démontrerait, de la part des Puissances
signataires, une inadvertance grosse de conséquences contraires
à leur but essentiel.

Il est aussi à considérer le fait (« circonstance du cas » très
importante) que, dans la question actuelle et, par conséquent
de n’exister en 1931 d’autres transporteurs fluviaux proprement
dits que l’Unatra et M. Chinn, l'inégalité dont celui-ci a été
frappé est réellement lé résultat d’une différence de traitement
commerciale entre un ressortissant belge (l’Unatra) et un res-
sortissant étranger (M. Chinn), les autres transporteurs du
Congo ne se trouvant alors, comme il a été déjà établi, dans
les circonstances qui caractérisent ladite situation de l’Unatra
et celle de M. Chinn. Donc, même si l'hypothèse que je viens
de discuter était exacte, elle ne pourrait pas, à mon avis, cou-
vrir le cas présent.

La conclusion d’inégalité commerciale ci-dessus exprimée se
base seulement, comme on l’a vu, sur la décision du 20 juin
1931. Les faits qui s’ensuivirent se trouvent énumérés dans
l’arrêt. J'en détache seulement la nouvelle décision, du 28 juillet

AT
103 A/B 63 (CHINN). — OP. DISS, ALTAMIRA

1931, qui donna à celle du 20 juin la signification la plus tran-
chante d’un fait de privilège incompatible avec la convention.

En effet, bien que ladite décision du 20 juin 1931 se bornait
à offrir les remboursements de pertes futures à un groupe
déterminé de compagnies, rien, dans le texte de la décision, ne
s’opposait à la concession d’un semblable avantage aux autres
compagnies, si celles-ci réduisaient leurs tarifs aux mêmes types
arrêtés par le Gouvernement belge. En fait, cette possibilité
fut appréciée tout de suite par quelques-uns des transporteurs
privés. C’est particulièrement le cas de la Socca, dans sa lettre
du 26 juin 1031, dont je parlerai bientôt. On trouve d’autres
constatations du même fait dans la lettre du président de la
Chambre de commerce de Léopoldville en date du 27 juin 1931,
la démarche faite par l'Association des intérêts coloniaux belges
au mois d'août même année, et dans les vœux du Conseil du
Gouvernement de la Colonie tenu à Léopoldville le 11 juillet
1931, ainsi que dans sa séance du 14 octobre. Au même égard
sont relevables les attendus du jugement contenus dans l'arrêt
du Tribunal de première instance de Léopoldville (21 sept.
1932), d'après lesquels d’autres transporteurs privés que la
Socca avaient perçu, aussi bien que cette compagnie, la possi-
bilité très justifiée de l'extension du bénéfice promis dans la
décision du 20 juin. Le jugement susvisé dit: « Attendu que
…. les demandeurs consorts ont .:.. introduit contre la Colonie
une action en réparation du préjudice qu'ils auraient retenu du
fait qu’elle a conclu avec la Société nationale des Transports
fluviaux dite « Unatra » sans les admettre au bénéfice d’un
traitement analogue. »

- La Socca, comme il a été déjà avancé, en avait fait la
demande formelle au ministère belge des Colonies, dans une
lettre datée du 26 juillet. Il est à remarquer, particulièrement,
que la Socca n’y demande pas une grâce spéciale, mais qu’elle part,
comme d’un fait si logique qu'il n’y a pas besoin même de le
démontrer, de la supposition que les remboursements promis
dans la décision du 20 juin sont tout naturellement appli-
cables à d’autres sociétés que celles dont l’énumération est faite
dans la décision du 20 juin. Par conséquent, la Socca se borne
à demander le renseignement nécessaire à l’égard des conditions
auxquelles elle aurait à se soumettre pour recevoir lesdits
remboursements, c’est-à-dire l'application du régime accordé le
20 juin. L’alinéa 2 de la lettre de la Socca dit, en effet:
« Notre société ayant un service régulier de transports fluviaux
effectué par plusieurs unités, nous vous saurions gré de vou-
loir bien nous faire connaître les conditions auxquelles nous
devons nous soumettre pour être indemnisés par le Gouvernement

42
104 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

des pertes que nous subissons, résultant directement de la
décision que vous venez de prendre en matière de trans-
ports. » La Socca avait raison, à mon avis, de croire que rien
ne pourrait logiquement s'opposer à sa participation dans le
nouveau régime.

La réponse du ministre des Colonies à la lettre du 26 juin
porte la date du 28 juillet. Elle est développée en cinq alinéas.
Le premier exprime très clairement la demande faite par la
Socca; le second caractérise la décision du 20 juin en faisant
remarquer « que la mesure prise en matière de dégrèvement
des tarifs de transport présente un caractère d'intérêt général
imposé par les conditions de réalisation des produits congolais
sur les marchés européens », constatation qui, précisément parce
qu'elle est une confirmation du motif principalement allégué
pour expliquer la nécessité de la décision du 20 juin, a une
très grande valeur pour la question actuelle; mais, quand on
pourrait s’attendre à la conclusion légitime découlant de ce
caractère général attribué à la mesure prise au mois de juin,
on trouve, par contre, que, dans son dernier alinéa, la lettre
ministérielle abandonne la position résultant de son alinéa 2
et refuse ce que la Socca demandait, sur un tout autre plan
de raisonnement. Ce dernier alinéa 5 dit, en effet: « Il s’ensuit
que l'intervention du Gouvernement doit se limiter aux entre-
prises de transport chez lesquelles il a un droit de contrôle
sur les tarifs. Je regrette, dans ces conditions, de ne pouvoir
donner suite à la demande que vous m'avez soumise. » Pour
finir de comprendre la faute de connexité entre cet alinéa 5
et les précédents de la même lettre, il faut ajouter que le
reste du 2, aussi bien que le 3 et le 4, se bornent à expliquer
le texte des alinéas finals de la décision de juin, et de rappe-
ler que ces derniers se limitent à fixer le caractère des rem-
boursements promis et les conditions d’après lesquelles il seront
versés et, à son heure, retournés au Trésor colonial. Ils n’avancent
aucun argument pour faire découler du texte de l'alinéa 2 la

x

conclusion qu'on trouve à l'alinéa 5.

En laissant de côté tout autre commentaire possible de cette
lettre du 28 juillet, qui serait superflu en ce moment-ci, le fait
résultant du refus qu’elle contient a été celui de ratifier pleine-
ment le traitement différentiel qui s’annonçait déjà si claire-
ment dans la décision du 20 juin. Aïnsi, la réponse du ministre
des Colonies en date du 28 juillet 1931 se trouve en opposition
manifeste avec la Convention de Saint-Germain, et particulière-
ment avec ses articles premier et 3.

Par contre, je ne crois pas pouvoir arriver à la même conclu-
sion d’une opposition avec les obligations internationales décou-

43
105 A/B 63 (CHINN)..— OP. DISS. ALTAMIRA

lant de la convention, à l'égard de la thèse qui se base sur lé
fait d’une impossibilité absolue pour les « transporteurs privés »
de continuer leur commerce, par suite du refus du 28 juillet
conjugué avec la décision du 20 juin, aussi bien que par le fait
que M. Chinn n’était pas un commerçant, apte par cela à pou-
voir se défendre au moyen de cette profession des conséquences
du coup reçu dans celle des transports. Question à part de
l'incertitude de ladite impossibilité, contestée d’ailleurs par le
Gouvernement belge, mais qui n’est pas essentielle, à mon avis,
il y a aussi-le fait non contesté que M. Chinn a arrêté l’exer-
cice de son commerce peu de jours après (le rer juillet) la
publication de la décision du 20 juin, et qu’il semble n'avoir
pas fait la même démarche réalisée par la Socca pour chercher
la solution naturelle à la situation créée par ladite décision du
20 juin, avant son recours en justice en 1932. Dans ces condi-
tions, il serait téméraire de conclure, en sus de l’existence d’une
inégalité contraire à la Convention de Saint-Germain, à celle d’un
préjudice consistant dans l’impossibilité absolue de continuer le
commerce. Le préjudice, s’il y avait eu maintenant la possibi-
lité de procéder à son examen approfondi, se trouverait, non
pas dans le fait ci-dessus visé, mais peut-être dans les pertes
inévitables résultant de l'inégalité où la décision du 20 juin
avait placé les transporteurs dits « privés ». Mais tout cela est
maintenant hors de propos, et je crois pouvoir bien me dispenser
de m'y arrêter.

Il ne me reste à dire que quelques mots sur certains faits
postérieurs au 28 juillet 1031.

Quinze mois après cette date, un « Avis au public », fait
par le gouverneur général du Congo et basé sur une déci-
sion du ministre des Colonies, rectifiait celle du 20 juin 1937
et la lettre du 28 juillet de la même année, en accordant « à
tous les transporteurs privés qui en feront la demande, à titre
d'avance et sous réserve d'offrir les garanties voulues, le rem-
boursement des pertes subies par suite du transport des pro-
duits dégrevés à la descente, ces pertes devant être calculées
sur la base de la perte subie par l’Unatra au 31 décembre
1932 »; donc, non pas sur les pertes subies par les transpor-
teurs privés.

Je m/’abstiens d'examiner l'efficacité réelle de cette rectifi-
cation, du fait des conditions qui l’accompagnent et du nouvel
Avis du 5 novembre 1932, ces faits étant indifférents pour
mon point de vue sur la question juridique du n° A, 1, du

44
106 A/B 63 (CHINN). — OP. DISS. ALTAMIRA

compromis. Je me borne à remarquer la confirmation de mes rais
sonnements que représente cette rectification de la position prise
par le Gouvernement belge en juin 1931, ratifiée le 28 juillet.
D'ailleurs, la nouvelle décision du 3 octobre 1932 ne pouvait
pas effacer la réalité antérieure opérante sur les transporteur-
privés (donc, sur M. Chinn) depuis quinze mois ; donc, la per-
sistance pendant ce temps d’une situation discriminatoire, à
part ses conséquences naturelles sur le commerce qui en a souf-
fert, Cela suffit, à mon avis, pour donner une réponse affirma-
tive à la question du point A, xz, du compromis.

(Signé) RAFAEL ALTAMIRA.

45
